DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/06/2021 has been entered. The Applicant amended claims 1 -18. Claims 1-18 are pending.
Claim Rejections - 35 USC § 112
Claims 17 and 18 were rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter. The Applicant amended claims 17 and 18 to overcome the rejection under 35 U.S.C. 112(b) and the rejection has been withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot in view of the new ground of rejection necessitated by the amendments. The Applicant amended the independent claim by deleting the specific device limitations “telescopic sight” and “a variable magnetic field”, which make the amended claim limitation to fall within a much broader range of long-range optical devices with any variable magnetic characteristic, i.e. not specifically a variable magnetic field. In his case, the amendment broaden the scope of the claim and the amendments require further search and consideration of the available prior arts. Based on a new search a new ground of rejection in view of Laberge et al has been made and applicant's 
Applicant's arguments in pages 11-14 are directed to the cited reference Moura have been considered but are moot because reference Moura has not been used in this current rejection.
With respect to claims 2-7, 10-14 and 15-18 the Applicant argue these claims are allowable due to their dependencies on independent claims 1. The Examiner respectfully disagrees. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Laberge et al. and the Applicant's argument with respect to claim 1 is moot in view of the new ground of rejection.
In this new ground of rejection of claim 1, the primary reference Davidson et al. teaches a long-range optical device with a reticle, magnetic encoder with a ring magnet and a processor as a determination unit; and the secondary reference Laberge et al. teaches an encoder with a 1st ring magnet and a second bar magnet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 20160040959) in view of Laberge et al. (US 2002/0181840).
Regarding claim 1, Davidson teaches a Long-range optical device (refer to US 2016/0040959, Fig. 1), comprising 
a reticle (Erector tube 16 may include one or more lenses or optical elements 18 and an aiming reticle in the first focal (image) plane and/or in the second focal (image) plane, [0038]) that is adjustable in position and an associated device (element 12 and 4 and 16) for adjusting the reticle (Rotation of turret 4 about axis 6 may cause bolt 12 to translate, … movement of bolt 12 may cause erector tube 16 and optical element 18 to also move within scope 2.  Movement of erector tube 16 within its adjustment range causes an adjustment to the point-of-aim of the optics of scope 2”, [38]), characterized by 

- a detection unit (a saddle 180 and an encoder 190, [0039]), which is configured to detect a change (Encoder 190 may be a rotary or linear, absolute or incremental, magnetic or optical encoder (linear or rotational) that may communicate electronically, [0049]; 180 and 190; communicate electronically, for example, rotational information of turret 100 to a processor [0049], magnetic encoder detects change in magnetic characteristics), 
- a determination unit (processor 100, [0049]), which is configured to determine reticle position information describing the position of the reticle (an aiming reticle in the first focal (image) plane and/or in the second focal (image) plane, [0038]) based on a magnetic characteristic value of the first and/or second magnetic element detected by the detection unit or based on a change in the magnetic characteristic value of the first and/or second magnetic element detected by the detection unit (Encoder 190 may be a rotary or linear, absolute or incremental, magnetic or optical encoder (linear or rotational) that may communicate electronically, for example, rotational information of turret 100 to a processor, [0049]; Erector tube 16 may include one or more lenses or optical elements 18 and an aiming reticle in the first focal (image) plane and/or in the second focal (image) plane.  Rotation of turret 4 about axis 6 may cause bolt 12 to translate, or move linearly without rotation, along axis 6 and relative to scope 2.  This translational movement of bolt 12 may cause erector tube 16 and optical element 18 to also move within scope 2, [0038]).

Davidson and Laberge are related as optical device with magnetic encoders.
Laberge teaches - a first magnetic element (Fig. 7, “magnetizable ring 50”, [0110]; “the metal ring 50, which houses the reticle 30”, [0107]; “a switch according to claim 27 wherein the magnetic member comprises a ring of magnetic material”; [claim 28]), 
- a second magnetic element (Figs. 7-10; 41A-D, “magnetically polarize the actuator branches (41A and 41C) by passing electrical current though metal windings (not shown) that are wrapped around the branches (41A and 41C), [0106]), in the form of a bar magnet (Figs. 8-9 shows bar magnet), which is motion-coupled to the reticle (“FIGS. 7 and 8 depict the four actuator branches (41A, 41B, 41C and 41D) surrounding the metal ring 50, which houses the reticle 30”, [0107]), wherein the second magnetic element is mounted movably relative to the first magnetic element (“the branches (41A, 41B, 41C and 41D) causes the metal ring 50, located on the outside of transparent disk 44, to move on the two-dimensional surface”, [0106]), wherein there can be formed or is formed in the first and in the second magnetic element in each case a variable magnetic 
- a detection unit (“light pipe 43 and directed (via mirror 42) onto photodetector 24”, [0135]), which is configured to detect a change in the magnetic characteristic value that can be formed or is formed in the first or the second magnetic element, which change occurs in each case as a function of the relative position between the first and the second magnetic element (“FIG. 10, each of FIGS. 10A through 10D show a plan view of the end of the switching unit 22, which depicts the metal ring 50 and the actuator branches (41A, 41B, 41C and 41D).  FIG. 10A shows how the actuator branches 41A and 41B are polarized to effect a movement of the ring 50 in the positive direction on the y-axis (indicated by arrow 52).  ….by polarizing branches 41B and 41C to be south and north magnetic poles respectively. This polarization creates force, which pulls the metal ring 50 ….It will be appreciated that using linear combinations of the above described configurations, the actuator system 49 can move the ring 50 and the fiber end in any direction on the two-dimensional plane of the x and y axes in response to the actuator signals (48A, 48B, 48C and 48D) from the alignment control system.”).

Regarding Claim 2, the long-range optical device according to claim 1 is rejected (see above).
Davidson in view of Laberge teaches the long-range optical device according to claim 1.
Laberge further teaches the long-range optical device wherein the detection unit (“light pipe 43 and directed (via mirror 42) onto photodetector 24”, [0135]) comprises a first detection element (collected by light pipe 43, Fig. 7, [0100) and a second detection element (photodetector 24, Fig. 7, [0100]) that can be or is associated with the second magnetic element (24 can be or is associated with the actuator branches 41A-D; Figs. 10A-D shows 41A-D are magnetic element; “FIGS. 7 and 8 depict the four actuator branches (41A, 41B, 41C and 41D) surrounding the metal ring 50, which houses the reticle 30”, [0107]),
 wherein the first detection element ((Fig. 7, 43) is configured to detect a change in the magnetic characteristic value that can be formed or is formed in the first magnetic element (Fig. 10A-D, “magnetizable ring 50” [0110]), shows first magnetic element 50; “the polarization of actuator branches 41A and 41B creates a magnetic flux (indicated by arrows 51 in FIG. 10”, [0109]), which change occurs as a function of the relative 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davidson in view of Laberge to include first and second magnetic elements, and a detection unit as taught by Laberge for the predictable result of measuring the intensity of the radiation and 
Regarding Claim 3, the long-range optical device according to claim 1 is rejected (see above).
Davidson in view of Laberge teaches the long-range optical device according to claim 1.
Davidson further teaches the long-range optical device according to claim 1 wherein the determination unit (processor 100, [0049]), based on the magnetic characteristic value of the first magnetic element (magnetic encoder 190) detected by the detection unit or a change in the value, is configured to determine angular position information, which describes the angular position with regard to a reference value of a rotatably mounted actuating element (magnetic or optical encoder (linear or rotational) that may communicate electronically, for example, rotational information of turret 100 
to a processor, [0049]), which is motion-coupled to the reticle and is to be actuated by an operator for the adjustment of the reticle, and to include the angular position information in the determination of the reticle position information (Erector tube 16 may include one or more lenses or optical elements 18 and an aiming reticle in the first focal (image) plane and/or in the second focal (image) plane.  Rotation of turret 4 about axis 6 may cause bolt 12 to translate, or move linearly without rotation, along axis 6 and relative to scope 2.  This translational movement of bolt 12 may cause erector tube 16 and optical element 18 to also move within scope 2.  Movement of erector tube 16 within its adjustment range causes an adjustment to the point-of-aim of the optics of scope 2.).
Regarding Claim 5, the long-range optical device according to claim 1 is rejected (see above).
Davidson in view of Laberge teaches the long-range optical device according to claim 1.
Laberge further teaches the Long-range optical device according to claim 1, wherein the second magnetic element (Figs. 7-10; 41A-D, “magnetically polarize the actuator branches”, [0106]) is arranged or formed on or in a movably mounted component of the device, which component is motion-coupled to the reticle (Figs, 7, 8 and 10 shows arranged on or formed on a movably mounted component 50 of the device; “the branches (41A, 41B, 41C and 41D) causes the metal ring 50, located on the outside of transparent disk 44, to move on the two-dimensional surface”, [0106]; “four actuator branches (41A, 41B, 41C and 41D) surrounding the metal ring 50, which houses the reticle 30”, [0107]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davidson in view of Laberge to include a second magnetic element on a movably mounted component as taught by Laberge for the predictable result of forming a magnetically actuated alignment system, as Laberge teaches in Fig. 10, [0109].
Regarding Claim 6, the long-range optical device according to claim 5 is rejected (see above).
Davidson in view of Laberge teaches the long-range optical device according to claim 5.
Laberge further teaches the long-range optical device according to claim 5, wherein the component is a linearly movably mounted setting element forming a first constituent of a setting unit on the mechanism configured for adjusting the reticle (Figs. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davidson to include a linearly movably mounted setting element as taught by Laberge for the predictable result of aligning the optical linkage, as Laberge teaches in field of the inention.
Regarding Claim 7, the long-range optical device according to claim 5 is rejected (see above).
Davidson in view of Laberge teaches the long-range optical device according to claim 5.
Davidson teaches the long-range optical device according to claim 6, wherein the setting element comprises a shaft-like setting section (25) that is movable towards the reticle, wherein the second magnetic element is arranged or formed on or in the setting section (Erector tube 16 may include one or more lenses or optical 
elements 18 and an aiming reticle in the first focal … translational movement of bolt 12 may cause erector tube 16 and optical element 18 to also move”, [0039]).
Regarding Claim 10, the long-range optical device according to claim 1 is rejected (see above).
Davidson in view of Laberge teaches the long-range optical device according to claim 1.
Davidson further teaches the long-range optical device according to claim 1, wherein the first magnetic element is arranged (Encoder 190 may be a rotary or linear, absolute or incremental, magnetic or optical encoder, [0049]) or formed on or in a non-
Regarding Claim 11, the long-range optical device according to claim 1 is rejected (see above).
Davidson in view of Laberge teaches the long-range optical device according to claim 1.
Davidson further teaches the long-range optical device according to claim 1, comprising a storage unit, filed in which is correlation information (Encoder 190 may be a rotary or linear, absolute or incremental, magnetic or optical encoder (linear or rotational) that may communicate electronically, for example, rotational information of turret 100 to a processor, [0049], it is inherent that processor includes a memory), which describes a correlation of certain magnetic characteristic values of the first magnetic element with certain angular positions related to a reference value (Encoder 190 may be a rotary or linear, absolute or incremental, magnetic or optical encoder (linear or rotational) that may communicate electronically, for example, rotational information of turret 100 to a processor, [0049]), of a rotatably mounted actuating element (element 18, Fig. 3), which is motion-coupled to the reticle and is to be actuated by an operator for the adjustment of the reticle (Erector tube 16 may include one or more lenses or optical elements 18 and an aiming reticle in the first focal, [0038]), and a correlation of certain magnetic characteristic values of the second magnetic element with certain rotational plane positions of a rotatably mounted actuating element, which is motion-coupled to the reticle and is to be actuated by an operator for the adjustment of the 
Regarding Claim 12, the long-range optical device according to claim 1 is rejected (see above).
Davidson in view of Laberge teaches the long-range optical device according to claim 1.
Davidson further teaches the long-range optical device according to claim 1, wherein the first and/or the second magnetic element is formed as a permanent magnetic element or comprises at least one such element or the first and/or the second magnetic element is formed as an electromagnetic element or comprises at least one such element (Encoder 190 may be a rotary or linear, absolute or incremental, magnetic or optical encoder, [0049]).
Regarding Claim 13, the long-range optical device according to claim 1 is rejected (see above).
Davidson in view of Laberge teaches the long-range optical device according to claim 1.
Davidson further teaches the long-range optical device according to claim 1, comprising    an output unit (rifle scope with turret, Figs. 1-3), which is configured for the acoustic and/or optical and/or haptic output of determined reticle position information and of other information (Erector tube 16 may include one or more lenses or optical elements 18 and an aiming reticle in the first focal (image) plane”, [0038]).
Regarding Claim 14, the long-range optical device according to claim 1 is rejected (see above).

Davidson further teaches long-range optical device according to claim 1, wherein there is arranged or formed on a housing part (scope 2, [0038], Fig. 1) of the long-range optical device at least one connection unit (bolt 170), via which at least one, in particular electronic, functional component (encoder, processor, or another electronic feature, [0049]), which can be coupled to the long-range optical device, is connectable to the long-range optical device (a range to adjust the point-of-aim optics” [0053], “For example, the position of bolt 170 may correspond to the proper point-of-aim for a target that is located 200 yards away, [0054]).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Laberge et al. as applied to claim 1 above, and further in view of Sammut et al (US 2015/0362288).
Regarding Claim 15, the long-range optical device according to claim 1 is rejected (see above).
Davidson in view of Laberge teaches the long-range optical device according to claim 1.
Davidson teaches the long-range optical device according to claim 1, comprising a communications unit (Encoder 190 may be a rotary or linear, absolute or incremental, magnetic or optical encoder (linear or rotational) that may communicate electronically, for example, rotational information of turret 100 to a processor, [0049]),

Davidson and Sammut are related as telescopic gunsights.
Sammut teaches radio-based, bidirectional transmission of determined reticle position information, to at least one external communications partner (The image of the target acquired by the target acquisition device may be, for example, analog or digital, and shared, stored, archived, or transmitted within a network of one or more shooters and spotters by, for example, video, physical cable or wire, IR, radio wave, cellular connections, laser pulse, optical, 802.11b or other wireless transmission using, for example, protocols such as html, SML, SOAP, X.25, SNA, etc., Bluetooth.TM., Serial, USB or other suitable image distribution method”, [0177]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davidson in view of Laberge to include a data transmitting network for example, video, physical cable or wire, IR, radio wave, cellular connections, 802.11b or other wireless transmission using, for example Bluetooth, as taught by Sammut for the predictable result of reliable and easier communication with others.
Regarding Claim 16, the long-range optical device according to claim 15 is rejected (see above).
Davidson in view of Laberge and Sammut teaches the long-range optical device according to claim 15.

Regarding Claim 17, the long-range optical device according to claim 16 is rejected (see above).
Davidson in view of Laberge and Sammut teaches the long-range optical device according to claim 16.
Sammut further teaches the long-range optical device according to claim 16, wherein the communications unit is arranged or formed in a housing part separate from the or a housing part of the long-range optical device, wherein there is arranged or formed on the housing part of the long-range optical device at least one connection unit, via which the communications unit can be connected, in particular in data communication terms, to the long-range optical device (“devices, software, processors, controllers and computer readable media of the present invention connect to other instruments via, for example, direct wire, BlueTooth, optical, radio, infrared or other communication channels and hardware, thereby automatically accessing information needed to derive ballistics solutions.  For example, devices of the present invention may take, atmospheric and wind data from weather meters and anemometers or web or radio, distance information from Laser Range Finders (LRF), etc.”, [0356]). 

Regarding Claim 18, the long-range optical device according to claim 15 is rejected (see above).
Davidson in view of Laberge and Sammut teaches the long-range optical device according to claim 15.
Sammut further teaches the long-range optical device according to claim 15 any one of, wherein the communications unit is configured to form a wireless, Bluetooth or WLAN connection (target acquired by the target acquisition device may be, for example, analog or digital, and shared, stored, archived, or transmitted within a network of one or more shooters and spotters by, for example, video, physical cable or wire, IR, radio wave, cellular connections, laser pulse, optical, 802.11b or other wireless transmission using, for example, protocols such as html, SML, SOAP, X.25, SNA, etc., Bluetooth”, [0177]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davidson in view of Laberge to include the communication unit with a wireless, Bluetooth, as Sammut disclosed, for the predictable result of easily connect other specific instruments.
Allowable Subject Matter
Claims 4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 4, the pertinent prior art cannot be reasonably construed as adequately teaching the elements and features of the long-range optical device, wherein the determination unit, based on a magnetic characteristic value of the second magnetic element detected by the detection unit or a change in the value, is configured to determine rotational plane position information, which describes the rotational plane position with regard to a reference value of a rotatably mounted actuating element, which is motion-coupled to the reticle and is to be actuated by an operator for the adjustment of the reticle, and to include the rotational plane position information in the determination of the reticle position information.
Regarding claim 8, the pertinent prior art cannot be reasonably construed as adequately teaching the elements and features of the long-range optical device, which is comprising a rotatably mounted actuating element, which is to be actuated by an operator for the adjustment of the reticle, and a rotatably mounted transmission element, which is connected non-rotatably to the actuating element and forms a second constituent of the setting unit on the device, wherein the transmission element is coupled to the setting element in such a way that rotary movements of the transmission 
Claim 9 is objected due to its dependency on objected claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872